Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The Amendments and Remarks filed 10/14/22 in response to the Office Action of 6/15/22 are acknowledged and have been entered.
	Claims 1-14 are pending.
	Claim 1 has been amended by Applicant.
	Claims 1-14 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejections Withdrawn
	Rejection of claims 1-7 under 35 U.S.C. 102(a)(1) as being anticipated by Chargin et al (Cancer Immun Immunother, 2016, 65: 1317-1323; 9/25/20 IDS) is withdrawn.

	Rejection of claims 1, 2, and 4-7 under 35 U.S.C. 102(a)(1) as being anticipated by Du et al (Oncotarget, 2014, 6(7): 4704-4716) is withdrawn.

	Rejection of claims 1-7 under 35 U.S.C. 102(a)(1) as being anticipated by Mazel et al (Cancer Immun Immunother, 2016, 65: 1317-1323) is withdrawn.

	Rejection of claims 1-7 under 35 U.S.C. 102(a)(1) as being anticipated by Nicolazzo et al (Scientific Reports, 2016, article 31726, 8 pages) is withdrawn.

	Rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Mazel et al (Cancer Immun Immunother, 2016, 65: 1317-1323) as applied to claims 1-10, 12 and 15 above, and further in view of Nanda et al (Journal of Clinical Oncology, 2016, 34(21): 2460-2467) is withdrawn.

	The nonstatutory double patenting rejections are withdrawn.

Response to Arguments
Claim Rejections - 35 USC § 102
Claims 8-12 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chargin et al (Cancer Immun Immunother, 2016, 65: 1317-1323; 9/25/20 IDS).
Figure 1 and Table 2 of Chargin et al teaches a method comprising contacting a NSCLC neoplasia tumor cell suspension sample from a patient with a fixation solution and a labeled binding member specific for PD-L1, a labeled binding member specific for CD45 (specific for immune cells), and the DNA labeling reagent DAPI (to determine DNA content) to generate a labeled suspension where tumor cells are identified as CD45- and cytometrically assaying the labeled cell suspension to obtain per cell heterogeneity indexes comprising quantification of per cell PD-L1 expression to determine PD-L1 positivity using a 1% cutoff (“Tumor PD-L1 %”) and detecting whether a neoplastic cell also expresses PD-1 (“Tumor PD-1 %”). The determination of the presence or absence of PD-L1 (above a cutoff of 1%), the presence or absence of aneuploidy (above a cutoff of normal number of chromosomes), and the presence or absence of PD-L1 in CD45- tumor cells is equivalent to determination of cytometric measurement cell complexity and heterogeneity indexes that are determined above a predetermined threshold in the neoplasia sample. 
As defined by claims 8 and 12, the method of Chargin et al detects whether (and confirms that) CTCs are present in a subject having a neoplasia.
	Regarding claim 8, the method of Chargin et al is “to” (intended use) detect whether a neoplastic cell that has a heterogeneity index above just any predetermined threshold is present in the neoplasia sample and is “to” quantify whether proliferation in a population of cells of the neoplasia is above a predetermined threshold “to” indirectly detect whether CTCs are present.  It is noted that statements of intended purposes or uses are not considered limitations because they merely state an intended use of the invention rather than any distinct definition of any of the claimed invention's limitations (see Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)). Further, DAPI staining of the method of Chargin provides quantification results for whether proliferation is above a threshold, as claimed.
	In the Reply of 10/14/22, Applicant argues Chargin does not teach detecting whether circulating tumor cells (CTCs) are present in a subject having a neoplasia and that Chargin does not mention CTCs. Applicant further argues Chargin does not teach quantifying whether proliferation in a population of cells of the neoplasia is above a predetermined threshold to indirectly detect whether CTCs are present in the subject. 
	The arguments found in the Reply of 10/14/22 have been carefully considered, but are not deemed persuasive. In regards to the argument that Chargin does not teach detecting whether circulating tumor cells (CTCs) are present in a subject having a neoplasia and that Chargin does not mention CTCs, the examiner agrees that Cargin does not mention the term “CTCs”. However, the claims do not require a mentioning step. Further, Chargin teaches every active method step required by the claims to detect whether CTCs are present in a subject having a neoplasia for the reasons stated above.
	In regards to the argument that Chargin does not teach quantifying whether proliferation in a population of cells of the neoplasia is above a predetermined threshold to indirectly detect whether CTCs are present in the subject, the claims do not require a step of actively quantifying. However, DAPI staining of the method of Chargin provides quantification results for whether proliferation is above a threshold, as claimed. Further, Chargin et al teaches every recited active method step for the reasons stated above and the method of Chargin et al is “to” (intended use) quantify whether proliferation in a population of cells of the neoplasia is above a predetermined threshold “to” indirectly detect whether CTCs are present.  It is noted that statements of intended purposes or uses are not considered limitations because they merely state an intended use of the invention rather than any distinct definition of any of the claimed invention's limitations (see Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)).

Claim Rejections - 35 USC § 102
Claim(s) 7, 8, 10, and 12 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Du et al (Oncotarget, 2014, 6(7): 4704-4716).
Du et al teaches a method comprising contacting a meningioma neoplasia tumor cell suspension sample from a patient with a 4% paraformaldehyde fixation solution and a labeled binding member specific for PD-L1 and a labeled binding member specific for CD45 (specific for immune cells), to generate a labeled suspension where tumor cells are identified as CD45- and cytometrically assaying the labeled cell suspension to obtain per cell heterogeneity indexes comprising quantification of per cell PD-L1 expression (Figure 2E and page 4713, in particular). Regarding the method of Du et al is “to” quantify whether proliferation in a population of cells of the neoplasia is above a predetermined threshold “to” indirectly detect whether CTCs are present. It is noted that statements of intended purposes or uses are not considered limitations because they merely state an intended use of the invention rather than any distinct definition of any of the claimed invention's limitations (see Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)). Further, DAPI staining of the method provides quantification results for whether proliferation is above a threshold, as claimed.  As defined by claims 8 and 12, the method of Du et al detects whether (and confirms that) CTCs are present in a subject having a neoplasia.
	In the Reply of 10/14/22, Applicant argues Du does not teach detecting whether circulating tumor cells (CTCs) are present in a subject having a neoplasia and that Du does not mention CTCs. Applicant further argues Du does not teach quantifying whether proliferation in a population of cells of the neoplasia is above a predetermined threshold to indirectly detect whether CTCs are present in the subject. 
	The arguments found in the Reply of 10/14/22 have been carefully considered, but are not deemed persuasive. In regards to the argument that Du does not teach detecting whether circulating tumor cells (CTCs) are present in a subject having a neoplasia and that Du does not mention CTCs, the examiner agrees that Du does not mention the term “CTCs”. However, the claims do not require a mentioning step. Further, Du teaches every active method step required by the claims to detect whether CTCs are present in a subject having a neoplasia for the reasons stated above.
	In regards to the argument that Du does not teach quantifying whether proliferation in a population of cells of the neoplasia is above a predetermined threshold to indirectly detect whether CTCs are present in the subject, the claims do not require a step of actively quantifying. However, DAPI staining of the method of Du provides quantification results for whether proliferation is above a threshold, as claimed. Further, Du et al teaches every recited active method step for the reasons stated above and the method of Du is “to” (intended use) quantify whether proliferation in a population of cells of the neoplasia is above a predetermined threshold “to” indirectly detect whether CTCs are present.  It is noted that statements of intended purposes or uses are not considered limitations because they merely state an intended use of the invention rather than any distinct definition of any of the claimed invention's limitations (see Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)).

Claim Rejections - 35 USC § 102

Claim(s) 8-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazel et al (Cancer Immun Immunother, 2016, 65: 1317-1323).
Mazel et al teaches a method of detecting and confirming the presence of CTCs expressing various amounts of PD-L1 comprising contacting a breast neoplasia tumor cell suspension sample from a patient with a fixation solution and a labeled binding member specific for PD-L1 (FAB1261G of R&D Systems – an anti-PD-L1 antibody labeled with Phycoerythrin), a labeled binding member specific for CD45, and DAPI (to determine DNA content) to generate a labeled suspension where circulating tumor cells are identified as EPCAM+DAPI+CK+CD45- and cytometrically assaying the labeled cell suspension to obtain per cell heterogeneity indexes comprising quantification of per cell PD-L1 expression to determine PD-L1 score of 0, 1, or 2. The determination of a PD-L1 score of 1 or 2 and the presence or of aneuploidy (above a cutoff of normal number of chromosomes) in the CTC cells is equivalent to determination of cytometric measurement cell complexity and heterogeneity indexes that are determined above predetermined thresholds in the neoplasia sample. 
	Regarding claim 8, the method of Mazel et al is “to” (intended use) quantify whether proliferation in a population of cells of the neoplasia is above a predetermined threshold “to” indirectly detect whether CTCs are present.  It is noted that statements of intended purposes or uses are not considered limitations because they merely state an intended use of the invention rather than any distinct definition of any of the claimed invention's limitations (see Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)). Further, DAPI staining of the method provides quantification results for whether proliferation is above a threshold, as claimed.   
	In the Reply of 10/14/22, Applicant argues Mazel does not teach quantifying whether proliferation in a population of cells of the neoplasia is above a predetermined threshold to indirectly detect whether CTCs are present in the subject. Applicant further argues Mazel does not teach connections between quantifying proliferation in a population of cells of the neoplasia and the presence of CTCs in the subject. 
	The arguments found in the Reply of 10/14/22 have been carefully considered, but are not deemed persuasive. In regards to the argument that Mazel does not teach quantifying whether proliferation in a population of cells of the neoplasia is above a predetermined threshold to indirectly detect whether CTCs are present in the subject, the claims do not require a step of actively quantifying. However, DAPI staining of the method of Mazel provides quantification results for whether proliferation is above a threshold, as claimed. Further, Mazel teaches every recited active method step for the reasons stated above and the method of Mazel is “to” (intended use) quantify whether proliferation in a population of cells of the neoplasia is above a predetermined threshold “to” indirectly detect whether CTCs are present.  It is noted that statements of intended purposes or uses are not considered limitations because they merely state an intended use of the invention rather than any distinct definition of any of the claimed invention's limitations (see Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)).
	In regards to the argument that Mazel does not teach connections between quantifying proliferation in a population of cells of the neoplasia and the presence of CTCs in the subject, the claims do not recite any specific connection between quantifying proliferation in a population of cells of a neoplasia and the presence of CTCs in a subject not taught by Mazel.

Claim Rejections - 35 USC § 102
Claim(s) 8-15 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicolazzo et al (Scientific Reports, 2016, article 31726, 8 pages).
Nicolazzo et al teaches a method of detecting and confirming the presence of CTCs expressing various amounts of PD-L1 comprising contacting a lung neoplasia tumor cell suspension sample from a patient with a fixation solution and a labeled binding member specific for PD-L1, a labeled binding member specific for CD45, and DAPI (to determine DNA content) to generate a labeled suspension where circulating tumor cells are identified as EPCAM+DAPI+CK+CD45- and cytometrically assaying the labeled cell suspension to obtain per cell heterogeneity indexes and systemically administering Nivolumab to said patient with CTCs (page 6 and Figure 1, in particular). The determination of elevated PD-L1 and the presence or of aneuploidy (above a cutoff of normal number of chromosomes) in the CTC cells is equivalent to determination of cytometric measurement cell complexity and heterogeneity indexes that are determined above predetermined thresholds in the neoplasia sample. 
	Regarding claim 8, the method of Nicolazzo et al is “to” (intended use) quantify whether proliferation in a population of cells of the neoplasia is above a predetermined threshold “to” indirectly detect whether CTCs are present.  It is noted that statements of intended purposes or uses are not considered limitations because they merely state an intended use of the invention rather than any distinct definition of any of the claimed invention's limitations (see Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)). Further, DAPI staining of the method provides quantification results for whether proliferation is above a threshold, as claimed.   
	In the Reply of 10/14/22, Applicant argues Nicolazzo et al does not teach quantifying whether proliferation in a population of cells of the neoplasia is above a predetermined threshold to indirectly detect whether CTCs are present in the subject. 
	The arguments found in the Reply of 10/14/22 have been carefully considered, but are not deemed persuasive. In regards to the argument that Nicolazzo et al does not teach quantifying whether proliferation in a population of cells of the neoplasia is above a predetermined threshold to indirectly detect whether CTCs are present in the subject, the claims do not require a step of actively quantifying. However, DAPI staining of the method of Nicolazzo provides quantification results for whether proliferation is above a threshold, as claimed. Further, Nicolazzo teaches every recited active method step for the reasons stated above and the method of Nicolazzo is “to” (intended use) quantify whether proliferation in a population of cells of the neoplasia is above a predetermined threshold “to” indirectly detect whether CTCs are present.  It is noted that statements of intended purposes or uses are not considered limitations because they merely state an intended use of the invention rather than any distinct definition of any of the claimed invention's limitations (see Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)).

Claim Rejections - 35 USC § 102
Claim(s) 8, 9, and 12 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarioglu et al (Nat Methods, 2015, 12(7): 685-691).
Sarioglu et al teaches a method of indirectly detecting whether proliferative CTCs are present in a subject having a neoplasia comprising contacting a cell suspension sample prepared from a breast cancer neoplasia of a subject with a DNA labeling reagent (DAPI, which assesses aneuploidy) and a cell cycle proliferation marker (Ki67) to generate a labeled suspension and cytometrically assaying the labeled cell suspension which quantifies whether proliferation in a population of cells of the neoplasia is above a predetermined threshold  (e.g., whether the cells are Ki67+ and determining the % of cells in a cluster that are Ki67% are above a threshold) and indirectly detect whether proliferative (“Ki67+”)  CTCs are present in the subject and the method of Sarioglu et al further confirms the presence of the proliferative CTCs by directly detecting CK+ and CD45- (Figure  5a and Supplementary Figure 10, in particular).
In the Reply of 10/14/22, Applicant argues Sarioglu does not teach quantifying whether proliferation in a population of cells of the neoplasia is above a predetermined threshold to indirectly detect whether CTCs are present in the subject. Applicant further argues Sarioglu does not teach any connection between quantifying proliferation in a population of cells of the neoplasia and the presence of CTCs in a subject. 
The arguments found in the Reply of 10/14/22 have been carefully considered, but are not deemed persuasive. In regards to the argument that Sarioglu does not teach quantifying whether proliferation in a population of cells of the neoplasia is above a predetermined threshold to indirectly detect whether CTCs are present in the subject, the claims do not require a step of actively quantifying. However, Sarioglu et al teaches a method of indirectly detecting whether proliferative CTCs are present in a subject having a neoplasia comprising contacting a cell suspension sample prepared from a breast cancer neoplasia of a subject with a DNA labeling reagent (DAPI, which assesses aneuploidy) and a cell cycle proliferation marker (Ki67) to generate a labeled suspension and cytometrically assaying the labeled cell suspension which quantifies whether proliferation in a population of cells of the neoplasia is above a predetermined threshold  (e.g., whether the cells are Ki67+ and determining the % of cells in a cluster that are Ki67% are above a threshold) and indirectly detect whether proliferative (“Ki67+”)  CTCs are present in the subject. Further, as acknowledged by the instant specification, cell-cycle biomarkers “may be useful…in…determining whether or not a cell is proliferative” and that “Ki67” of Sarioglu is a cell-cycle biomarker (lines 24-29 on page 18, in particular).
In regards to the argument Sarioglu does not teach any connection between quantifying proliferation in a population of cells of the neoplasia and the presence of CTCs in a subject, the claims do not recite any specific connection between quantifying proliferation in a population of cells of a neoplasia and the presence of CTCs in a subject not taught by Sarioglu.

Claim Rejections - 35 USC § 103
Claim(s) 8-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazel et al (Cancer Immun Immunother, 2016, 65: 1317-1323) as applied to claims 8-10 and 12 above, and further in view of Nanda et al (Journal of Clinical Oncology, 2016, 34(21): 2460-2467).
Teachings of Mazel et al are discussed above. Mazel et al further teaches the method of Mazel et al can be used for trials for stratification and monitoring of cancer patients undergoing immune checkpoint blockade (Abstract, in particular). Mazel et al further identifies immune checkpoint blockade therapies include anti-PD-L1 antibodies (right column on page 1774, in particular).
Mazel et al does not specifically teach systemically administering the immunotherapeutic pembrolizumab to breast cancer patients with CTCs expressing PD-L1.  However, these deficiencies are made up in the teachings of Nanda et al.
Nanda et al teaches a method of treating breast cancer patients with PD-L1 positive tumor cells comprising systemically administering the immune checkpoint blockade anti-PD-1 immunotherapeutic pembrolizumab, which functions by inhibiting the interaction of PD-L1 on tumor cells with PD-1 on immune cells (page 2461, in particular). Nanda et al further teaches said treatment results in a therapeutic response rate of 18.5% (Table 3, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to provide therapeutic benefit by performing the method of Mazel et al with just any subjects with breast cancer and systemically administer the immune checkpoint blockade anti-PD-1 immunotherapeutic of Nanda et al to subjects of Mazel et al stratified as having CTCs expressing PD-L1 because Mazel et al teaches the method of Mazel et al can be used for trials for stratification and monitoring of cancer patients undergoing immune checkpoint blockade, Mazel et al identifies immune checkpoint blockade therapies include anti-PD-L1 antibodies, breast cancer CTCs expressing PD-L1 are breast tumor cells expressing PD-L1, and Nanda et al teaches a therapeutic response rate of 18.5% for breast cancer patients with PD-L1 positive tumor cells that are systemically administered the immune checkpoint blockade anti-PD-1 immunotherapeutic pembrolizumab, which functions by inhibiting the interaction of PD-L1 on tumor cells with PD-1 on immune cells. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
	In the Reply of 10/14/22, Applicant repeats arguments addressed above.

Claim Objections
	Claim 1 is objected to because of an apparent typographical issue. Claim 1 recites “…for programmed death ligand (PD-L1)…to generate….” It appears applicant meant “programmed death ligand 1” instant of “programmed death ligand”. In an effort to expedite prosecution, it is noted the following amendment to claim 1 could obviate this objection: “…for programmed death ligand 1 (PD-L1)…to generate….” Proper correction is required.

Claims 2-7 are objected to for being dependent upon an objected claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642